DETAILED ACTION
Notice of Amendment
The Amendment filed 6/3/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Nelson on 6/4/2021.

The application has been amended as follows: 

Claim 21:
An endoscope comprising: 
a hub; 
a shaft extending from the hub, the shaft having an outer dimension; 
a distal tip extending from a distal portion of the shaft; 
an image sensor within the distal tip, the image sensor having a field of view external to the endoscope; 

a first working channel tube disposed within the shaft and extending continuously from a proximal end at the hub to a distal end within the distal tip, the first working channel tube comprising a first portion within the distal tip, wherein the first portion of the first working channel tube is configured to expand to an enlarged configuration to accommodate passage of a first object, 
wherein the distal tip has a dimension greater than the outer dimension, when the first portion of the first working channel tube has the enlarged configuration, and
wherein the first working channel tube is configured to accommodate passage of the first object through a proximal portion of the shaft while maintaining the outer dimension of the shaft; and 
a second working channel tube disposed within the shaft generally parallel with the first working channel tube and extending continuously from a proximal end at the hub to a distal end within the distal tip, the second working channel tube comprising a second portion within the distal tip, wherein the second portion of the second working channel tube is adapted to expand to an enlarged configuration to accommodate passage of a second object, 
wherein the distal tip has a dimension greater than the outer dimension when the second portion of the second working channel tube has the enlarged configuration, and
wherein the second working channel tube is configured to accommodate passage of the second object through the proximal portion of the shaft while maintaining the outer dimension of the shaft; and 


Claim 38:
An endoscope comprising: 
a hub; 
a shaft extending from the hub, the shaft having a shaft width; 
a distal tip extending from the shaft; 
an image sensor located at least partially within the distal tip, the image sensor having a field of view external to the endoscope;
an illuminating element configured to emit light within the field of view of the image sensor;
a first channel tube extending continuously from the hub to the distal tip, the first channel tube having a proximal portion located at least partially within the shaft and a distal portion located at least partially within the distal tip, wherein the proximal portion 
wherein the distal portion of the first channel tube is configured to expand from a first width to a second width to accommodate passage of the first object through the first channel tube, wherein the distal tip has a width greater than the shaft width when the first channel tube is expanded to the second width; and
a second channel tube extending continuously from the hub to the distal tip, the second channel tube having a proximal portion located at least partially within the shaft and a distal portion located at least partially within the distal tip, wherein the proximal portion of the second channel tube is configured to accommodate passage of a second object within the shaft width, 
wherein the distal portion of the second channel tube is configured to expand from a third width to a fourth width to accommodate passage of the second object through the second channel tube, wherein the width of the distal tip is greater than the shaft width when the second channel tube is expanded to the fourth width;
wherein expansion of the first channel tube and the second channel tube cause corresponding expansion of the distal tip.

Claims 41-47 are cancelled.

Election/Restrictions
Claims 21-40 are allowable. The restriction requirement, as set forth in the Office action mailed on 6/18/2020, has been reconsidered in view of the allowability of claims The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, the restriction requirement between Group I, Species A and Species B between Group II, Species A and Species B have been withdrawn.  Claim 25, directed to Group I, Species B no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims 28 and 35, directed to Group II, Species A no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record is silent with respect to first and second tubes extending through a shaft and distal tip of an endoscope, the first and second tubes accommodating first and second objects such that the shaft maintains its width / outer 
The closes prior art of record, Fructus et al. (US Patent Application Publication No. 2011/0184233, hereinafter Fructus), teaches an endoscope comprising a working channel tube (13) extending through a length of the shaft to an area adjacent the distal portion (7) of the endoscope.  The distal portion includes a radially deformable portion (15), such that axial advancement of the working channel tube (13) causes the radially deformable portion to expand radially outward causing the distal tip to assume a dimension larger than the shaft.  However, Fructus fails to teach the working channel tube expanding thereby causing corresponding expansion of the distal tip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        June 4, 2021